l'N THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

RONALD EVANS, §
§ No. 421, 2016
Defendant Below- §
Appellant, §
§
v. § Court Below: Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID Nos. 0808023433 and
PlaintiffBeloW- § 0807012992
Appellee. §

Submitted: December 1, 2016
Decided: December 7, 2016

0 R D E R

This 7th day of December 2016, it appears to the Court that, on
November 16, 2016, the Chief Deputy Court Clerk issued a notice to the
appellant to show cause Why this appeal should not be dismissed for his failure
to file his opening brief on appeal. The appellant failed to respond to the
notice to show cause within the required ten-day period; therefore, dismissal
of this action is deemed to be unopposed.

NOW, THEREFORE, IT IS I-IEREBY ORDERED, under Supreme
Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

BY THE COURT:

/s/Rana’y J Holland
Justice